Matter of Black (Commissioner of Labor) (2017 NY Slip Op 06029)





Matter of Black (Commissioner of Labor)


2017 NY Slip Op 06029


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

524092

[*1] In the Matter of the Claim of SYLVIA BLACK, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: June 12, 2017

Before: McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.


Sylvia Black, Amherst, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 10, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ., concur.
ORDERED that the decision is affirmed, without costs.